Citation Nr: 1711146	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by joint pain.

2.  Entitlement to service connection for a disorder manifested by muscle tremors.

3.  Entitlement service connection for a disorder manifested by olfactory impairment, claimed as a seizure disorder.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1983 to June 1987 and from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the above-listed conditions.  Original jurisdiction has since been transferred to the RO in Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.

In June 2015, the Board remanded the issues of service connection for muscle tremors, a seizure disorder, and IBS.  It also denied service connection for a joint pain disorder.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the joint pain issue back to the Board in March 2016.  The Board then remanded it for further development in May 2016.  All four issues now return to the Board for further consideration.

In light of the competent medical evidence of record, the Board has recharacterized the Veteran's seizure disorder claim as service connection for olfactory impairment.

The issue of entitlement to service connection for muscle tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Joint pain is attributable to diagnosed conditions, which are not etiologically related to service.

2.  The Veteran's olfactory impairment did not manifest during active service in the Southwest Asia theater, and has not manifested to a compensable degree.

3.  Irritable bowel syndrome is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for olfactory impairment, claimed as a seizure disorder, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

For chronic diseases defined as such under 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

The Veteran served at Base Camp Lejeune in North Carolina.  For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital, and the Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed; the contaminated wells supplying the water systems were identified and shut down by February 1985.

During the pendency of the Veteran's claims, VA amended 38 C.F.R. § 3.307 and § 3.309 to provide that certain diseases will be presumed to have been incurred or aggravated in service for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days.  The eight diseases in question are adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (January 13, 2017).  VA undertook a deliberative scientific process to determine whether available scientific evidence was sufficient to support a presumption of service connection for any health condition as a result of exposure to the chemicals found in the drinking water at Camp Lejeune.  At this time, however, there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight conditions included in the rulemaking.  Id. at 4180.

VA also recognizes a National Academy of Sciences 2009 publication titled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report lists additional conditions as having limited/suggestive evidence of an association with the contaminated water, including esophageal cancer, breast cancer, renal toxicity, hepatic steatosis, scleroderma, and neurobehavioral effects.

However, the Veteran has not claimed - nor does the record otherwise show - the onset or manifestation of any of the above-listed disorders.  He has also not otherwise presented any competent evidence of a link between his claimed symptoms and the contaminants associated with Camp Lejeune.

The Veteran has also reported service in the Persian Gulf during the Persian Gulf War, and has suggested that one or more of his claimed disorders may be related to environmental exposures during such service.  His service records confirm that he was present in the Southwest Asia theater of operations during the Persian Gulf War, consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2016).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

A.  Joint Pain

The Veteran seeks service connection for a joint pain disorder, to include the neck, back, shoulders, hips and knees.  Private treatment records from July 2007 noted degenerative changes in both knees without acute osseous abnormality.  Additional records from October 2007 show that several x-rays taken of the knees and hips show varying levels of degenerative changes.  VA records from November 2007 include findings of mild diffuse early degenerative disc changes in the lower lumbar levels, as well as a lateral protrusion of the disc at L4-5 with mass effect on the neural exit canal.  VA records from January 2013 showed mild arthritis in the bilateral shoulders, as well as multilevel cervical degenerative disease and spinal stenosis in the neck.  Notably, x-rays of the knee were normal.

Collectively, these findings show that, during the appeal period, pain in the Veteran's various joints has been attributed to identifiable diagnoses, particularly arthritis and degenerative changes.  Therefore, application of 38 C.F.R. § 3.317 is not warranted.

As noted earlier, the claim for joint pain was remanded by the Court pursuant to a JMR filed by the parties.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

The March 2016 JMR stated that, in evaluating the Veteran's joint pain, the Board did not reconcile findings of bilateral knee arthritis from 2007 and 2008 with the normal knee x-rays taken in January 2013.  It is unclear from the record whether the arthritis found in 2007/2008 subsequently resolved, or if the finding of arthritis was erroneous, or whether the assessment of normal x-ray findings in January 2013 was erroneous.  However, for the purposes of applying 38 C.F.R. § 3.317, the Board notes that, in addition to diagnosing degenerative joint disease of the knees, the July 2008 VA physician stated that pain from the knees was probably patellofemoral in origin, meaning knee pain is still attributable to an identifiable diagnosis.

With respect to "direct" service connection, service treatment records are negative for any complaints, treatment, or diagnoses relating to the neck, shoulders, or hips.  Indeed, the Veteran denied a history of pain or similar symptoms for those joints as part of a January 1988 re-enlistment examination, a July 1991 dental questionnaire, a June 1992 dental questionnaire, and a March 1993 separation examination.  When viewed alongside his documented complaints of back and knee pain, this evidence suggests that it was unlikely that he was experiencing neck, shoulder, or hip symptoms during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

As mentioned, the Veteran did have complaints of back and knee pain during service.  With respect to the back, he reported back spasms after bending down to pick up a pack in January 1985, and reported back pain after lifting in April 1987.  However, a June 2014 VA examiner concluded that these episodes of back pain while on active duty were self-limited in nature, and pathological findings were not identified until roughly 14 years after leaving the military.  The examiner concluded by noting that lower back pathology was probably the result of age and mechanical forces.  There is no competent medical opinion linking the Veteran's current low back condition to service.

With respect to the knees, the Veteran was seen in March 1986 for knee pain.  On examination, there was no erythema, swollen joints, reduced sensation, or weakness.  The remainder of the examination was also normal.  The treating physician diagnosed anxiety vs. "some type of arthritis."  The remainder of the service treatment records are negative for any entries relating to the knees, and as noted above, the Veteran denied a history of joint pain on several occasions, including his March 1993 separation examination.  The June 2014 VA examiner acknowledged the in-service knee complaints, but also noted the lack of ongoing knee problems during service, as well as the fact that the Veteran reported that his current knee pain began in 2000.  See October 2007 Private Records.  There is no evidence, other than the Veteran's noncompetent assertions, associating his current knee pain with service.

The March 2016 JMR stated that the Board did not adequately discuss 38 C.F.R. § 3.303(b) in light of the in-service notation of "some type of arthritis."  As noted earlier, under this regulation, when a chronic disease such as arthritis is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service.  However, the regulation further provides that, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  The regulation provides the example that not any manifestation of joint pain will permit service connection for arthritis.

In this instance, the March 1986 diagnosis does not establish arthritis during active service.  First, the diagnosis rendered by the treating physician was anxiety vs. "some type of arthritis."  The fact that two possible etiologies for the Veteran's symptoms were put forth strongly suggests that sufficient manifestations were not present to identify arthritis as the pertinent disease entity.  Second, the single notation of knee pain, viewed collectively with the multiple instances in service in which the Veteran subsequently denied having such pain, is much more consistent with the "isolated findings" mentioned in 38 C.F.R. § 3.303(b), and indicates there was insufficient observation of knee manifestations to establish chronicity. Of note, no x-ray studies were performed to confirm or dispel a finding of arthritis.  

Finally, the Board has considered whether a continuity of symptomatology has been put forth to establish that currently diagnosed arthritis in various joints was incurred in service.  However, as already discussed, the Veteran repeatedly denied experiencing any joint pain during service, including subsequent to his documented back and knee complaints, and up through his March 1993 separation examination.  That examination noted a history of back pain, but specified that this was referencing the 1984 lumbar strain, and that no current disability was present.

For these reasons, service connection for joint pain is not warranted.

B.  Olfactory Impairment

The Veteran argues he has a seizure disorder related to service.  Per his description, his "seizures" are episodes in which he perceives smelling foul odors, such as dead bodies or fecal matter.  See December 2006 Statement; July 2007 VA Records; June 2014 VA Examination.  As part of the July 2007 treatment note, he denied any shaking or other seizure activity, tongue biting, loss of bladder or bowel function, mental status change, focal neurological deficit, or other symptoms during these episodes.

He has not been diagnosed with a seizure disorder.  VA records from June 2007 noted a normal electroencephalogram, and VA examinations in June 2014 and March 2016 stated that the available evidence did not warrant a diagnosis of seizure disorder.  

VA records from September 2016 noted a diagnosis of questionable temporal lobe epilepsy versus "other."  However, the Board does not find this sufficient to establish a current diagnosis.  First, the physician's assessment of "questionable" epilepsy is not conclusive.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  Second, the treating physician referred to the Veteran's complaints as "hallucinations," suggesting that they are part of his service-connected depressive disorder.  See 38 C.F.R. § 4.130.  Third, the assessment was based on the Veteran's ongoing olfactory complaints without additional symptomatology, and  previous physicians did not diagnose a seizure disorder based on those complaints.  In sum, a current seizure disorder diagnosis has not been established, and therefore "direct" service connection is not warranted.

The Veteran has claimed that his olfactory complaints are associated with his service in Southwest Asia.  However, as noted above, service connection for a Persian Gulf veteran may only be granted for objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent.  In this case, the Veteran's olfactory complaints started after he returned from the Persian Gulf.  See December 2006 Statement.  Service treatment records are also negative for any olfactory complaints before, during, or after his service in the Southwest Asia theater.

Moreover, his condition has not manifested to a degree of 10 percent.  Under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6275, a complete loss of sense of smell warrants a 10 percent rating.  The accompanying Note states that an evaluation under this DC is assigned only if there is an anatomical or pathological basis for the condition.  Because the Veteran's complaint has not been attributed to a diagnosis, there is no anatomical or pathological basis for the condition, and therefore a rating under this DC is not appropriate.  Moreover, even if DC 6275 was otherwise applicable, the 10 percent rating contemplates a complete loss of sense of smell.  The Veteran has not alleged that he has lost his sense of smell, but rather perceives bad odors on an infrequent basis.  See July 2007 VA Records (noting episodes of bad odors occurring once per week, lasting from ten to thirty seconds).  His reported symptoms therefore do not remotely approximate the criteria for a 10 percent rating under DC 6275, and are therefore not compensable.  See 38 C.F.R. § 4.31 (where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).

Because his olfactory complaints did not manifest while he was in the Southwest Asia theater of operations, and because they have not manifested to a degree of 10 percent, the criteria of 38 C.F.R. § 3.317 have not been met, and service connection based service in Southwest Asia is not warranted.


C.  IBS

The Veteran has been diagnosed with IBS.  See May 2014 Private Records; April 2016 VA Examination.  As noted above, IBS is a "medically unexplained chronic multisymptom illness" considered to be a qualifying chronic disability under 38 C.F.R. § 3.317.  Indeed, the April 2016 VA examiner stated that "IBS is a diagnosis of exclusion, characterized by abdominal pain and altered bowel habits in the absence of an organic cause."  Moreover, the examiner stated that the Veteran had frequent episodes of bowel disturbance with abdominal distress, which corresponds to the criteria for a 10 percent rating under 38 C.F.R. § 4.114, DC 7319.

In other words, the Veteran's IBS is a chronic disability presumed to be associated with his service in the Southwest Asia theater of operations, and the condition has manifested to degree of 10 percent.  A review of the evidence also reveals no indication that the disability was caused by a supervening condition or event between the time of his departure from Southwest Asia and the onset of the condition, and no indication that the condition is due to willful misconduct.  Therefore, service connection for IBS is appropriate.

II.  The Duties to Notify and Assist

Initially, the Board notes that service connection for IBS has been award, which represents a full grant of the benefits sought on appeal for that issue.  Therefore, any errors by VA with regard to the duties to notify and assist the Veteran were not prejudicial to that claim.

In addition, with respect to the Veteran's claim for olfactory impairment, also claimed as seizures, the issue of service connection turns on statutory interpretation.  That is, the undisputed manifestations of the Veteran's claimed condition are not compensable under VA regulations.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

With respect to the claim for joint pain, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).  No notice deficiency was identified in the March 2016 JMR.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records, but received a negative response from SSA in May 2016.

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a joint pain disorder is denied.

Service connection for an olfactory impairment disorder, also claimed as seizures, is denied.

Service connection for irritable bowel syndrome is granted.


REMAND

With respect to the claim for service connection for muscle tremors, additional development is warranted.  As part of a June 2014 VA examination, the Veteran reported that his hands shook when holding items like cups or tools.  His legs also experienced a tremor when he was sitting.  He stated that his tremors appeared worse under stress and when he felt hot.  Neurological examination did not show any clinically significant tremors and was otherwise unremarkable.  The examiner noted an "unrevealing neurological evaluation" contained in VA records from 2006 and 2007.  He concluded that the Veteran's clinical presentation did not lead to any diagnosis and did not reveal a chronic disability pattern.

In its June 2015 decision, the Board determined that this opinion was not adequate.  Specifically, the Board noted that it was left without a determination regarding any underlying "undiagnosed illness" causing the Veteran's tremor symptoms, and that the examiner must state whether the claimed symptoms are due to a specific - but undiagnosable - illness.  The claim was remanded for a new VA examination.

That examination was obtained in March 2016.  However, it was performed by the same VA examiner who conducted the June 2014 examination, who noted that there had been no new workup of the Veteran's condition during the interim period.  The findings recorded in March 2016 were otherwise identical to the earlier examination report, and therefore remain inadequate.  As a result, the claim must again be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurologic examination regarding his muscle tremors.  The examination should be conducted by a qualified examiner other than the one who performed the June 2014 and March 2016 VA examinations, if possible.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

a)  Is the Veteran's claimed muscle tremor disorder an undiagnosed illness?

Note: An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

b)  Is the Veteran's claimed muscle tremor disorder a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology?

Note: A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

c)  Is the Veteran's claimed muscle tremor disorder a diagnosable chronic multisymptom illness with a partially explained etiology?

Note: Examples of diagnosable chronic multisymptom illness with a partially explained etiology include diabetes and multiple sclerosis.

d)  Is the Veteran's claimed muscle tremor disorder a disease with a clear and specific diagnosis and etiology?

Although the examiner should review the file, his/her attention is directed to the following evidence:

i)  In VA records dated July 2007, the Veteran reported initially having problems with cramping in his back in the late 1990s.  He reported muscular spasms only when lying down.  Over the past 2 years he had symptoms of locking of his hands bilaterally, which the treating physician concluded was unlikely related to any seizure activity.  Over the past several years, the Veteran noted tremors in his legs.  This occurs on a predictable basis, after activity only and after 1/2 hour of mowing his yard he will notice that he has leg tremors in the left leg for about 30 minutes.

ii)  Additional VA records dated November 2007 noted a history of muscle twitching.

iii)  During a June 2014 VA examination, the Veteran reported that his hands shake when holding items, and his thighs tremor when his legs are propped up.  These tremors worsened when he is under stress or feels hot.  The examination was unremarkable, and the examiner stated that the clinical presentation did not warrant a diagnosis.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  After completion of the requested development, readjudicate the Veteran's claim for service connection for a muscle tremor disorder.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


